

Exhibit 10.15

THIRD AMENDMENT TO LEASE


(1420 N. McDowell Blvd.)






THIS THIRD AMENDMENT TO LEASE (this "Amendment") dated as of May 14, 2014, is
entered into between SEQUOIACENTERLLC, a California limited liability company
("Landlord") and ENPHASE ENERGY, INC., a Delaware corporation ("Tenant").


THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:


A. Landlord and Tenant previously entered into that certain Redwood Business
Park NNN Lease dated as of June 3, 2011, as amended by that certain First
Amendment to Lease dated as of January 12, 2012 and that certain Second
Amendment to Lease dated as of July 3, 2012 (together with all exhibits thereto,
the "Lease") pursuant to which Tenant leases from Landlord the entire building
commonly known as 1420 N. McDowell Boulevard, Petaluma, California. Capitalized
terms used herein and not defined herein shall have the meanings set forth in
the Lease (including the Work Letter Agreement attached as Exhibit B thereto) in
connection therewith.


B. Tenant desires to install solar panels on the majority of the roof space of
the Building, and Landlord is willing to consent to such installation on the
terms and conditions set forth in this Amendment.


C. Landlord and Tenant desire to make certain changes to the Lease as further
provided herein.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the receipt and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:


1. Grid-Tied Photovoltaic System. Tenant wishes to install a Grid-Tied
Photovoltaic System consisting of two (2) arrays totaling 262 solar modules and
related equipment (collectively, the "Photovoltaic System"), as more fully
described in (i) the plans prepared by Realgoods Solar dated April 2, 2014
containing sheets PV-000, PVA01,PV•
A01A,PV-A02,PV-A03,PV-A04,PV-E01,PV-E02,(System Placards), PV-E02 (Electrical
Cales) and PV-G01,and (ii) the plans from ZFA Structural Engineers dated May 4,
2014 containing 5 pages (collectively, the "Specifications").


2. Landlord Approval. Landlord hereby consents the installation of the
Photovoltaic System and the Roof Coating (defined below) on the roof of the
Building on the terms and conditions set forth in this Amendment.

1

--------------------------------------------------------------------------------





3. Terms and Conditions. The following terms and conditions shall apply to the
work contemplated in this Amendment:


3.1. Permits. Tenant shall obtain all permits required for the work contemplated
in this Amendment; provided that Landlord shall reasonably cooperate in
procuring such permits at no cost to Landlord.


3.2. Silicone Roof Coating. In connection with the installation of the
Photovoltaic System, Tenant shall install a silicone roof coating (the "Roof
Coating") over
the entire roof of the Building in accordance with the specifications set forth
in the proposal from Petersen Dean contractors dated March 11, 2014 containing14
pages, plus walking pads for the protection of the Roof Coating (the "Walking
Pads") in locations and with specifications to be approved by Landlord, which
approval shall not be unreasonably withheld. Such coating and Walking Pads are
required to (i) prevent leaks in the roof of the Building following numerous
penetrations to the roof membrane that will occur in connection with the
installation of the Photovoltaic System and (ii) extend the life of the roof
system which after the Photovoltaic System installation would be very expensive
to replace. Tenant shall use best effort to limit its activities on the roof to
the Walking Pads to protect the Roof Coating.


3.3. Maintenance. Tenant shall maintain the Photovoltaic System in good
condition and repair at its sole cost and expense. By installing the
Photovoltaic System, Tenant will be: (i) creating numerous penetrations of the
roof membrane, [ii) adding substantial weight on the roof of the Building and
(iii) accessing the roof on a more frequent basis to monitor, adjust. maintain
or modify the Photovoltaic System. Tenant acknowledges that all maintenance,
repair and replacement costs with respect to the roof, the Roof Coating, the
roof membrane and the roof structure incurred by Landlord in connection with the
installation, use, modification or removal of the Photovoltaic System will
constitute Operating Expenses under the Lease. The foregoing is not intended to
and shall not limit Tenant's indemnity under Section 25 of the Lease.


3.4. Costs. Landlord has not agreed to provide any funding in connection with
the work contemplated in this Amendment, and Tenant shall be responsible for
100% of the cost of the work performed pursuant to or in connection with this
Amendment, including without limitation all design, permitting, construction,
maintenance, repair and replacement costs.


3.5. Applicability of Lease Section 10.2. Section 10.2 of the Lease shall apply
to the work contemplated in this Amendment. Without limiting the foregoing,
Tenant shall remove the Photovoltaic System and the Roof Coating at the end of
the Term in accordance with Section 10.2.6 of the Lease.


3.6. Applicability of Lease Section 25. Section 25 of the Lease, including
without limitation the indemnity set forth therein, shall apply to the work
contemplated in

2

--------------------------------------------------------------------------------



this Amendment. The Photovoltaic System and the Roof Coating shall constitute
"Equipment" under Section 25 of the Lease; provided that maintenance of the Roof
Coating shall be performed by Landlord pursuant to Section 3.3 above.


3.7. Changes. Any changes to the Photovoltaic System, the Roof Coating or the
Specifications shall require the prior written approval of Landlord, which
approval may be withheld in Landlord's sole and absolute discretion. Without
limiting the foregoing, no Equipment (except for the Roof Coating) shall be
permitted within six (6) feet of the edge of the roof of the Building.


4. Entire Agreement. This Amendment represents the entire understanding between
Landlord and Tenant concerning the subject matter hereof, and there are no
understandings or agreements between them relating to the Lease or the Premises
not set forth in writing and signed by the parties hereto. No party hereto has
relied upon any representation, warranty or understanding not set forth herein,
either oral or written, as an inducement to enter into this Amendment.


5. Continuing Obligations. Except as expressly set forth to the contrary in this
Amendment, the Lease remains unmodified and in full force and effect To the
extent of any conflict between the terms of this Amendment and the terms of the
Lease, the terms of this Amendment shall control.












[SIGNATURES ON FOLLOWING PAGE]

3

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


"LANDLORD"
"TENANT"
 
 
 
 
 
 
 
 
 
 
 
 
 
SEQUOIA CENTER LLC,
ENPHASE ENERGY, INC.,
 
 
a California limited liability company
a Delaware corporation
 
 
 
By:
G&W Ventures, LLC,
By:
/s/ Paul Nahi
 
a California limited liability company,
 
Name: Paul Nahi
 
its Manager
 
Its: President/CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew T. White
 
 
 
 
 
Matthew T. White, Manager
 
 
 






4